Citation Nr: 0208057	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-19 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an original compensable evaluation for 
skin disorders (herpes simplex and pseudofolliculitis 
barbae.)

2.  Entitlement to an original evaluation for lumbosacral 
strain in excess of 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1975 and from February 1979 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1995 from the Seattle 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a March 1998 decision, the Board disposed of 
several matters and remanded the remaining issues to the RO 
for additional development.  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The veteran failed to report for VA examinations 
scheduled in August 2000 and August 2001, without good cause 
shown.  

3.  Since the veteran's separation from service, herpes 
simplex and pseudofolliculitis barbae there has been no 
objective evidence of any herpes lesions or manifestations of 
pseudofolliculitis barbae, or any residual scarring, despite 
subjective complaints of breakouts one week per month.  

4.  Since the veteran's separation from service, lumbosacral 
strain has been manifested by no more than moderate 
limitation of spinal motion, X-ray findings of mild narrowing 
at the L4-5 interspace, and recent notation of muscle spasm, 
without related neurological deficits, loss of lateral spine 
motion, listing of the spine to one side, abnormality on 
forced motion or positive Goldthwaites sign.   Even with 
consideration of subjective complaints of pain and occasional 
radiculopathy, the back disability is no more than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for herpes 
simplex and pseudofolliculitis barbae have not been met.  38 
U.S.C.A. §§ 1155, (West 1991); 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.655, 4.3, 4.7, 4.14, 4.20, 4.31, 4.118, 
Diagnostic Codes 7814, 7819 (2001).

2.  The criteria for an original rating in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.655, 4.3, 4.7, 4.71a 
Diagnostic Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran received 
treatment for recurrent herpes simplex virus infection of the 
lower lip in October 1981 and June 1985.  Service medical 
records also reflect that he was repeatedly treated by 
dermatology and placed on a shaving profile for 
pseudofolliculitis barbae throughout service.  He also was 
treated for chronic back problems throughout service, 
beginning in June 1982, when he was diagnosed with acute 
lumbar sprain after moving heavy objects.  A June 1990 X-ray 
report showed no evidence of fracture or other abnormality of 
the lumbar spine; there was spina bifida occulta of S1.  A 
May 1992 follow up evaluation for recurrent back pain 
resulted in a diagnosis of episodic and recurrent low back 
pain secondary to musculoskeletal strain, secondary probably 
to poor back mechanics.  Physical examination at that time 
was described as "normal." 

The veteran's August 1994 retirement report of medical 
history reflects a history of recurrent back pain, and his 
report that he was no longer able to stand for prolonged 
periods of time.  He described a recent episode in which he 
had great difficulty walking or sitting after he had to stand 
for 1 to 2 hours in one place and stated that he required 
help to sit down.  The August 1994 physical examination 
report notes that clinical evaluation of his skin and face 
was normal and that he had a scar on his chin.  The spine was 
also found to be normal.  

During an April 1995 VA examination, the veteran reported 
that he had had sores on his lower lip and in the corner of 
his mouth at least once a month since 1982.  He stated that 
the sores would be painful and present for a week.  He 
reported having had an episode of cold sores two weeks before 
the examination and denied any problems at the time of the 
examination.  Regarding other skin problems, the veteran 
denied any skin infections, rashes, itching or other problems 
with his skin.  The physical examination of the skin was 
normal.  

During the April 1995 VA examination, the veteran stated that 
his back problems began around 1984 when he was lifting heavy 
objects.  Since that time, he had had intermittent pains in 
his side and low back, with occasional radiation down the 
left buttock.  He denied any stool or urine incontinence.  He 
described the pain as sharp and lasting a few seconds 
(although occasionally up to a few minutes).  During episodes 
of very severe pain, his legs would feel very weak, as though 
he were losing control, but he was always able to regain 
normal functioning.  He gave a history of having been 
diagnosed with muscle sprains and he felt that his condition 
was gradually worsening.  He reported that the most recent 
exacerbation was a few months ago and denied any current back 
problems.  He did not use a brace or other equipment for his 
back.  On physical examination, he was able to flex forward 
90 degrees and touch his fingers to the floor without 
difficulty, although he complained of some pain during 
extension from that position.  Lateral bending was 20 degrees 
to the left and right.  There was no evidence of scoliosis, 
swelling or spasm of the lumbosacral spine.  Reflexes were 
symmetric and 2+ in the lower extremities, with normal 
sensation to light touch, vibration and pinprick.  His gait 
was normal and he could heel and toe walk.  The impression 
was of a normal neurological and orthopedic examination.  An 
X-ray was recommended to investigate whether any mild 
degenerative changes were present.  The X-ray report of April 
1995 reflects findings of a radiographically normal lumbar 
spine.  

Treatment records from Island Chiropractic PS, Inc. reflect 
treatment apparently from December 1993 to April 1996 for 
recurrent episodes of low back pain that was shown to 
fluctuate in severity over time, with some improvements shown 
after certain sessions.  In July 1994, the veteran was noted 
to have low back soreness after falling on his side during 
Karate.  Records dated from October through November 1994, 
reflect that the veteran's low back symptoms were described 
as generally pretty good, although by December 1994 he was 
noted to have a bad two days after standing for over two 
hours.  Elsewhere in these treatment records, prolonged 
standing was described as causing some low back problems such 
as soreness and stiffness.  He was also noted to wear a 
support from time to time.   

A March 1996 letter from R. Shelly, D.C., and P. Wasson, 
D.C., of Island Chiropractic to R. Williams, M.D., of NW 
Orthopedics, states that the veteran was being referred for 
further evaluation of his low back, with a three year history 
of chiropractic treatment at their facility.  His primary 
complaint was bilateral low back pain with periodic radiation 
to the buttocks, posterior thigh, knees and calves.  These 
complaints were reported to increase with extended standing 
and especially with lifting.  When aggravated, he had sharp, 
severe low back pain with radiation into his legs.  He had a 
history of numerous episodes of severe low back pain during 
his three year period of treatment, with chiropractic 
adjustments described as being very successful in controlling 
the chronic pain and reducing the severity and length of 
these episodes.  Chronic L5 disc inflammation was suspected.

During a May 1996 VA examination, the veteran reported 
continued low back discomfort with prolonged standing or 
twisting and bending.  He stated that he experienced a sharp, 
mid to low back discomfort with ordinary activities that 
included a loss of sensation in both lower extremities from 
30 seconds to minutes with resolution, and then aching 
residual pain.  He denied being pain free and he reported 
that his normal low back discomfort was 5 on a scale of 1 to 
10.  He reported that upon prolonged standing or walking more 
than 6 blocks, his pain would be rated from 9 to 10.  He 
reported that his discomfort was on both sides, with aching 
left thigh discomfort and occasional right-sided thigh 
discomfort.  He obtained relief from sitting, ibuprofen and 
"time."

The May 1996 examination revealed effacement of the lumbar 
lordosis.  There was no scoliosis or abnormal curvature of 
the spine, and the shoulders and pelvis were respectively 
level.  Range of motion of the lumbosacral spine was forward 
flexion to 70 degrees with low back discomfort and two-phase 
recovery; effort was characterized as "poor."  Backward 
extension was diminished to 20 degrees with complaints of low 
back discomfort, and again poor effort was noted.  The 
veteran was unable to touch either fibular head on lateral 
bending, and rotation was diminished to 20 degrees to the 
right and 25 degrees to the left due to low back discomfort.  
Gait was symmetrical without a limp, and the veteran 
performed intact heel and toe walking with reluctance.  
Neurologic examination revealed no calf atrophy.  Patellar 
reflexes were 2 plus and brisk, Achilles reflexes were 1 plus 
and brisk and plantar reflexes were downward.  Sensation to 
light touch was intact over L4, L5 and S1 dermatomes and 
dorsiflexion of the great toe was intact, bilaterally, 
without weakness.  Pain was not elicited on straight leg 
raising while the veteran was seated and when supine there 
was mild low back discomfort bilaterally at 30 degrees.  
Palpation revealed that the vertebral bodies were symmetric 
and nontender. There was paravertebral muscle tenderness from 
L2 to L5 bilaterally, with mild muscle spasm bilaterally at 
L4, L5 and S1.  The diagnosis was lumbosacral strain, with 
normal lumbosacral X-ray.  The accompanying X-ray report of 
May 1996 reflects that there was no interval change since 
April 1995; the impression was minimal narrowing of L4-5.

No pertinent findings regarding the veteran's service-
connected skin conditions were noted on the May 1996 VA 
examination.  At the beginning of the physical examination, 
the skin shown to be warm and dry.

At a September 1996 hearing before a hearing officer at the 
RO, the veteran testified that he was being treated for his 
back disability by chiropractors and massage therapists.  He 
testifed that he would obtained a statement from the clinic 
and submit it.  He testified that he had constant, ongoing 
back pain and muscle spasms.  He stated that he had 
"excruciating" pain in the small of his back, and that he 
would "lose control" of everything from the waist down, 
while denying loss of control of bowels or bladder.  He 
reported that this occurred once a month, depending on his 
activity.  He stated that a couple of times a year, he had 
episodes that would totally incapacitate him, and that on the 
last occasion (about a year earlier) he was incapacitated for 
over a week and was taken to the Whidbey Island Naval Air 
Station Hospital emergency room.  He reported that he used a 
back brace when he knew he would be standing for any amount 
of time, but that he was told not to use it.  He stated that 
twisting his back caused pain from his head to his knees, 
which he was told also related to headaches and stiffness in 
his shoulders and his neck, and that he had pain radiating to 
both legs.

Tthe veteran also testified that his herpes sores would crack 
and bleed, and that he had received treatment at the Naval 
Hospital.  Regarding folliculitis, he testified that he 
avoided shaving because it tended to aggravate the condition.  
He reported that herpes and folliculitis were limited to his 
face, and indicated that during flare-ups they were offensive 
in appearance.  Transcipt.  

In October 1996, the veteran underwent a VA medical 
examination.  The examiner reviewed the claims file.  The 
veteran reported having exacerbations of his herpes type cold 
sores and pseudo folliculitis barbae about one week per month 
and that he wore a beard most of the time to avoid shaving.  
On examination he was noted have a beard with trimmed edges.  
The examiner found that there was no acute involvement or any 
scarring from earlier involvement, no follicular lesions in 
the beard or in the shaved areas of the neck, and no 
herpetiform lesions on the lips.  The assessment was 
intermittent herpes simplex, perioral, as well as 
intermittent psuedofolliculitis barbae.  

The October 1996 VA examination report reflects the veteran's 
report of chronic low back pain.  He stated that he did not 
stand in one position more than 10 minutes, avoided being on 
his feet for more than an hour at a time, avoided lifting 
more than 40 to 50 pounds, and avoided repetitive stooping, 
bending or lifting.  He indicated that pain occasionally 
(about once a week) radiated into his buttocks and thighs.  
X-rays from May 1996 were noted to reveal minimal narrowing 
at L4-5.  The veteran was noted to have no other ongoing 
neurologic problems in the lower extremities and currently to 
take no medication for his back.  He was employed as an 
aircraft mechanic and denied missing work because of his back 
disorder, although it reportedly caused "chronic 
discomfort."  On physical examination, there were findings 
of flattening of the lumbar curvature and moderate to marked 
increased paraspinal muscular tone throughout the lumbar 
region.  There was no tenderness noted.  The veteran could 
flex his spine to 75 degrees, extend to 15 degrees, laterally 
flex to 25 degrees in either direction, and rotate to 35 
degrees in either direction.  He had no reflex or sensory 
loss in the lower extremities and no radiating pain with 
flexion or straight leg raising.  The assessment was low back 
strain, mild to moderate, with minimal narrowing at L4-5 on 
low back X-ray of May 1996.  The examiner noted that the 
veteran did not have ongoing radiculopathy, but did have some 
radiating pain secondary to "increased muscular tone."  
According to the examiner further evaluation by EMG was not 
necessary as the veteran had no stable neural deficits by 
history or physical findings.  

In March 1998, the Board remanded this case for further 
development.  In April 1998 and April 1999 the RO sent 
letters to the veteran requesting that he provide information 
about VA, private or other medical treatment pertinent to his 
claims and explained the type of evidence that would be 
relevant to his claims.  He was advised that in order for VA 
to obtain any private medical records he would have to sign 
release forms.   

In June 1998, a VA examination for skin diseases was canceled 
due to the illness of the veteran.  He requested that another 
examination be scheduled, preferably in the afternoon.  In 
February 1999, he failed to appear for another VA examination 
for skin diseases and the spine after he was afforded 14 days 
to schedule his own appointment with the VA medical center.  
An April 1999 report of contact reflects that the veteran 
said that he had never received a letter telling him to 
report for an examination.  His address of record was 
confirmed as correct at this time.  A VA examination for skin 
diseases and spine scheduled to take place in June 1999 was 
again canceled, due to an inability to contact the veteran 
for scheduling.  

An April 2000 Decision Review Officer (DRO) conference 
agreement arranged with the veteran's representative to 
ascertain the veteran's correct current address and to 
reschedule his examination.  The veteran's correct address of 
record was confirmed by the representative pursuant to this 
agreement in March 2000.  The veteran submitted 
correspondence in June 2000 listing the same address.  In 
August 2000, a VA examination for skin diseases, spine and 
scars was canceled due to undelivered notification.  

In February 2001, the RO sent a Veterans Claims Assistance 
Act (VCAA) notification letter to the veteran's most recent 
address of record, advising him of provisions of the VCAA, 
identifying the relevant evidence of record, and informing 
him of the information and evidence needed to support his 
claims.  The RO advised the veteran to provide identifying 
information regarding any treatment at VA or other government 
facilities and that if he wanted VA to obtain private medical 
evidence he should complete authorization forms and return 
them to the RO.  The veteran did not respond to this letter.  
In April 2001, the veteran submitted a new claim for an 
unrelated matter, listing the same address as that to which 
the letter was sent.  He submitted private treatment records 
with the new claim that do not pertain to the issues on 
appeal.  

In a June 2001 report of contact, it was noted that the 
veteran reported that he had not received the February 2001 
letter from the RO and that the RO re-sent the letter.  

In July 2001, the RO sent a letter to the veteran at his most 
recent address of record, which outlined the history of his 
repeated failure to appear at scheduled VA examinations and 
of his failure to cooperate with the RO's attempts to obtain 
private medical records.  This letter notified the veteran 
that another examination was being arranged and advised him 
of the importance of his cooperation.  The veteran failed to 
appear at a VA examination scheduled for August 2, 2001.  The 
veteran's address was noted to be correct and no reason was 
given for his failure to appear.  

Legal Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107, as amended by The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
Stated Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Secretary shall from time to time readjust this schedule 
of ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655 (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).  

Schedular Rating Criteria

Diagnostic Code 7814 retains to rating pseudofolliculitis 
barbae and provides that the criteria specified in the 
diagnostic code used to evaluate eczema, Diagnostic Code 
7806, are for application, dependent upon the location, 
extent, and repugnance or otherwise disabling character of 
the manifestations of the pseudofolliculitis barbae. 
38 C.F.R. § 4.118.

Under Diagnostic Code 7819, benign new growths of the skin 
are to be rated as for scars, disfigurement, etc. 38 C.F.R. 
§ 4.118.
Unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent on location, extent and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. 
§ 4.118.

Diagnostic Code 7806 for rating eczema provides a zero 
percent evaluation is warranted when there is slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area.  A 10 percent disability rating is warranted for 
exfoliation, exudation or itching on an exposed surface or 
extensive area.  A 30 percent disability rating for eczema 
requires one of the following: constant exudation, constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent disability rating is warranted for eczema manifested 
by (1) ulceration, extensive exfoliation, or crusting; and 
(2) systemic or nervous manifestations.  A 50 percent rating 
is also warranted for a skin disorder that is exceptionally 
repugnant.  38 C.F.R. § 4.118.

Diagnostic Code 7800provide the criteria for evaluating scars 
of the head, face, or neck.  A 10 percent disability rating 
is warranted for a moderately disfiguring scar or scars.  A 
30 percent evaluation requires severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent disability 
rating is warranted for a complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  When, in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast or the like, a 10 percent disability rating may be 
increased to a 30 percent disability rating, a 30 percent 
disability rating may be increased to a 50 percent disability 
rating, and a 50 percent disability rating may be increased 
to an 80 percent disability rating. 38 C.F.R. § 4.118.

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  38 C.F.R. § 4.118.

Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation. 38 C.F.R. § 4.118.

Scars may also be rated on limitation of the part affected 
under Diagnostic Code 7805. 38 C.F.R. § 4.118.

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292 which provides a 10 percent evaluation 
for slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 40 percent evaluation 
for severe limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Diagnostic Code 5293 provides a 60 percent evaluation for 
intervertebral disc syndrome if pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief. A 
40 percent evaluation applies if intervertebral disc syndrome 
is severe, with recurring attacks and intermittent relief. A 
20 percent evaluation applies for a moderate disorder, with 
recurring attacks. A 10 percent rating applies if the 
disorder is mild. A zero percent rating is warranted if the 
disorder is postoperative and cured. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Diagnostic Code 5295 provides a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 10 percent evaluation applies if the symptoms 
consist of characteristic pain on motion.  A noncompensable 
evaluation applies if the disorder results only in slight 
subjective symptoms. 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, and multiple involvements of the lumbar 
vertebrae are considered groups of minor joints, ratable on a 
parity with major joints. 38 C.F.R. § 4.45.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  

In this case, VA has satisfied its duty to notify and assist 
the veteran in the development of his claims for increased 
ratings.  The veteran was provided copies of relevant rating 
decisions, statement/supplemental statements of the case, and 
the Board remand, which in combination reflect the evidence 
of record, the applicable law and regulations, the type of 
evidence lacking and the bases for the decisions reached.  
Additionally, correspondence from the RO advised the veteran 
of the information and evidence needed to complete or support 
his claims.  Thus, it is concluded that VA has satisfied its 
duty to "notify" the veteran.  

Absent the veteran's cooperation by providing information 
regarding his medical treatment, VA could not obtain his 
medical records.  He ignored the RO's request for 
information, thus limiting VA's ability to assist him.  
However, he was afforded a VA examination and attemtps were 
made to examine him further but he failed to cooperate in 
that regard also.  The record reflects that he failed to 
appear for scheduled VA examinations to assess the status of 
the disabilities at issue, most recently failing to appear 
for an examination scheduled for August 2001.  He provided no 
explanation for this failure to appear and since then has not 
expressed his willingness to examined.  As provided in 38 
C.F.R. § 3.655 (2001), when a veteran fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record in the absence of good cause for failing 
to report.  The veteran was advised of the provisions of 38 
CFR § 3.655 in a supplemental statement of the case furnished 
in April 2000.  Limited as it has been by the veteran, VA has 
satisfied its duty to assist him to the extent possible.  

Inasmuch as the veteran has appealed the disability ratings 
initially assigned with the grant of service connection for 
his back disability and skin disorder, the Board must 
consider the applicability of staged ratings covering the 
period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).


Skin Disorders

The Court in Ardison v. Brown, 6 Vet. App. 405 (1994) 
determined that the duty to assist had been violated when a 
dermatology examination was conducted during an inactive 
stage of the claimant's skin disability when the record 
showed that the skin disability consisted of active and 
inactive stages during which the condition improved.  In 
Bowers v. Derwinski, 2 Vet. App. 675 (1992) the Court 
indicated that it is the frequency and duration of the 
outbreaks and the appearance and virulence of the condition 
during the outbreaks that must be addressed.  Mindful of 
those relevant opinions, the Board, in its March 1998 remand, 
instructed that the veteran should be afforded a VA rating 
examination during a flare- up of his skin condition.  
However, the Court also has held that "the duty to assist is 
not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Lacking the veteran's cooperation both in 
identifying evidence and reporting for an examination, VA can 
do no more and the claim must be decided on the evidence of 
record. 

The April 1995 VA examination report reflects the veteran's 
report of monthly outbreaks of cold sores on his mouth.  No 
lesions were found on examination and his skin was normal.  
At the time of the October 1996 VA examination, there was no 
evidence of active outbreak or of scars from past outbreaks.  
Thus, there is no medical evidence of herpes lesions since 
service.  In regard to pseudofolliculitis barbae, the only 
noteworthy finding has been that the veteran wears a beard to 
avoid shaving.  However, no manifestations of 
pseudofolliculitis barbae have been found in the bearded area 
or where the beard has been trimmed.  While the veteran's 
testified that his facial appearance during outbreaks is 
offensive, he has not proffered any evidence, such as medical 
or photographic evidence, to support this contention.  

The available evidence does not show that the veteran's 
herpes simplex infection or pseudofolliculitis results in 
exfoliation, exudation or itching on an exposed surface or 
extensive area, nor is either shown to be moderately 
disfiguring.  Accordingly, the criteria for a compensable 
rating are not met and the Board concludes that the 
preponderance of the evidence is against the claim.  

Back Disability

As noted above, the veteran has failed to appear for VA 
examinations to ascertain the severity of his lumbar spine 
disability, without good cause shown, and failed to respond 
to repeated requests for additional evidence to support his 
claim.  Accordingly, his claim must be decided on the 
evidence of record.  38 C.F.R. 
§ 3.655 (2001).  

The private medical evidence of record dates back to 1993, 
and it is unclear when some of the Island Chiropractic record 
entries were made.  Nevtheless, it is clear that many of the 
entries were created while he was still in service.  VA 
compensation can not be based on the level of his back 
disability while he was still on active duty.  In any event, 
the records reflect recurrent episodes of low back pain but 
they are not written in narrative form and provide limited 
information.  

At the time of the VA examination in April 1995, the veteran 
reported intermittent pain in the side and low back which 
occasionally radiated down the left buttock.  However, 
strength, reflexes, and sensation in the lower extremities 
were all normal and the examiner found no evidence of muscle 
spasm in the area of the spine.  The veteran could forward 
flex his spine and touch the floor with his fingers "without 
difficulty."  His only reported complaint of pain during 
range of motion testing apparently was on straightening up 
from forward flexion.  The examiner noted that both the 
orthopedic and neurological aspects of the examination were 
"normal," with full range of motion and no evidence 
neurologically of neuropathy or radiculopathy.  An X-ray 
taken to rule out degenerative joint disease was normal.  
Thus, this evidence shows no more than subjective complaints, 
including one of back pain when recovering from extreme 
forward bending.  Accordingly, no more than a "moderate" 
low back disability was shown at that time under any 
potentially applicable diagnostic code, even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  

At the time of the May 1996 examination the veteran reported 
continuing low back discomfort, especially with certain 
activities such as prolonged standing or walking.  On 
examination he flexed his spine to only 70 degrees but was 
noted to exert poor effort, so it is plausible that with good 
effort range of motion might have been increased.  Poor 
effort was also noted on backward extension which was 
accomplished to 20 degrees.  Despite the poor effort, range 
of motion was relatively good.  The veteran exhibited no 
abnormalities of gait and neurological findings were normal.  
Although he reported mild low back discomfort at 30 degrees 
on straight leg raising when supine, straight leg rasing when 
seated was without complaint.  Nevertheless, there reportedly 
was muscle tenderness in the low back and mild muscle spasm 
was noted by the examiner.  X-rays were described as 
unchanged since April 1995 but were noted to show "minimal" 
narrowing of the L4-5 interspace.  Despite the X-ray findings 
the diagnosis was lumbosacral strain and there is no 
established diagnosis of intervertebral disc disease or 
arthritis.  Accordingly, the requirements for a 40 percent 
rating under Code 5293 are not met since there were no 
neurological abnormalities were shown and, in fact, the 
neurological findings were described as normal.  
Additionally, the disorder is not shown to have been 
"severe" at that time, with only intermittent relief from 
recurring attacks.  In regard to limitation of motion, it is 
difficult to assess based on the examination findings since 
it was noted that the veteran exerted "poor" effect.  
However, even with poor effort the range of motion reflected 
no more than moderate restriction.  

Physical examination findings on the October 1996 examination 
included increased paraspinal muscle tone, the significance 
of which was not explained but that is not a criterion under 
any diagnostic code for rating back disabilities.  Although 
the veteran reported avoiding repetitive stooping, bending, 
and lifting, he was employed as an aircraft mechanic and did 
not lose time from work due to his back disability.  His 
range of forward flexion was to 75 degrees, 5 degrees greater 
than on the May 1996 examination.  Rotation was greater than 
on the prior examination, and rotation and lateral flexion 
were each bilaterally equal.  Additionally, no neurological 
deficits were found and straight leg raising was negative.  
These findings clearly show no greater disability than in the 
past and suggest modest improvement.  In any event, the 
examiner characterized the veteran's disability as mild to 
moderate low back strain, specifically noting that he did not 
have ongoing radiculopathy and that any radiating pain was 
due to "increased muscular tone."  This examination report 
again shows that the service connected back disability was no 
more than moderate at that time.  Limitation of lumbar spine 
motion was no more than mild, and when considered with any 
pain or other functional limitation (although not 
specifically addressed on the examination) would appear to be 
equivalent to no more than moderate limitation of motion.  
Although muscle spasm was noted, there was no demonstrated 
unilateral loss of lateral spine motion, both of which are 
criteria for 10 percent under code 5295.  In fact, lateral 
spine motion was bilaterally equal.  Although "joint space" 
narrowing is a crierion for a 40 oercent rating and the 
veteran is shown by x-ray to have some minimal narrowing at 
L4-5, there was no listing of the spine, marked limitation of 
forward bending, loss of lateral spine motion with 
osteoarthritis changes, or abnormal mobility on forced motion 
so as to meet or more clsoely approximate the criteria for 40 
percent under Code 5295.  Additionally, as previously noted, 
the examination did not show intervertebral disc syndrome or 
any neurological deficits or abnormalities attributed to the 
service connected low back disability.  Although the veteran 
has described himself as having radiculopathy at his 
September 1996 hearing, this is not supported by any 
independent evidence.

For the reasons explained above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to disability rating in excess of 20 percent for 
lumbosacral strain and that the lumbar spine disability does 
not more closely approximate the criteria for a severe 
disability under Code 5292, 5293, or 5295.  

Regarding the factors articulated in 38 C.F.R. §§ 4.40 and 
4.45, the veteran's failure to report for an examination has 
precluded a thorough description of same.  However, to the 
extent possible, based on the available evidence, the Board 
has considered those factors in deciding the claim.  
Nevertheless, a preponderance of the evidence is against a 
rating higher than 20 percent at any time since the veteran's 
separation from service. 


Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's service-connected 
skin or back disorders.  The evidence fails to show that any 
of these disorders has caused marked interference with 
employment, or that has required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards. 38 C.F.R. § 3.321 (2001).  In fact, 
there is neither claimed nor shown that since his separation 
from service the veteran has been hospitalized for either his 
skin condition and although he has reported being seen at a 
hospital for his back, it appears to have been as an 
outpatient.  Additionally, he, himself, has stated that 
despite any back symptoms, he has not lost time from work as 
an airplane mechanic due to his back disability.  There is 
nothing in this case to suggest that his skin or lumbar spine 
disabilities present an unusual disability picture so as to 
warrant consideration under 38 C.F.R. § 3.321(b)(1).  


ORDER

An original compensable evaluation for service connected skin 
disorders (herpes simplex and pseudofolliculitis barbae) is 
denied 

An original evaluation in excess of 20 percent for service-
connected lumbosacral strain is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

